Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the change of address/power of attorney dated 5/17/2021. This withdraws/vacates the final action dated 12/24/2020 and restarts the period for response. 
Claims 1-3, 5-17, and 21 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graboyes USPN 4,397,095 in view of Von Holt USPN 4,004,448.

	Regarding claim 1, Graboyes discloses a counterplate positioning jig, mounted on a sheet blanking machine (col.1 lines 1-25) including a cutting die (30) equipped with a cutting blade and a cutting plate that faces the cutting blade to receive the cutting blade when the cutting blade 

    PNG
    media_image1.png
    298
    389
    media_image1.png
    Greyscale

However Von Holdt teaches an automatic die safety lock, including a spring biased safety pin that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6;  col. 2 lines 26-65)




    PNG
    media_image2.png
    247
    626
    media_image2.png
    Greyscale

Regarding claim 2, Graboyes discloses a counterplate positioning jig, mounted on a sheet blanking machine (col.1 lines 1-25) in which a cutting die (30) equipped with a cutting blade and a cutting plate that receives the cutting blade when the cutting blade moves downward are arranged in opposition (col.2 lines 15-35), and is mounted pointing downwards in each of a plurality of mounting holes formed in the cutting die (30), for mounting a counterplate (32) on the cutting plate (part of die 30); which is provided with a sliding shaft (guide pin 12) member for determining a position on an upper surface of the cutting plate, and a housing having an accommodation hole (bushing 10) that houses the sliding shaft member (12), and an engaging means with a form corresponding to the sliding shaft member and accommodation hole of the housing, wherein when the sliding shaft member is pulled downwards, the sliding shaft member is prevented via the engaging means from dropping out (engaged by locking pin 14; col.2 lines 35-60). but fails to explicitly teach an elastic member having an elastic force and arranged at a bottom end of the housing, the elastic force of the elastic member acts on the sliding shaft to release a tip end of the 

    PNG
    media_image1.png
    298
    389
    media_image1.png
    Greyscale

However Von Holdt teaches an automatic die safety lock, including a spring biased safety pin that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6;  col. 2 lines 26-65)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking mechanism as taught by Graboyes with the spring loaded tapered locking pin as taught by Von Holdt in order to permit assembly without any need to manually position lockbar 38; col.3 lines 25-30.

Regarding claim 3, Graboyes discloses a counterplate positioning jig, configured for use in a sheet blanking machine (col.1 lines 1-25) in which a cutting die (30) equipped with a cutting blade and a cutting plate that receives the cutting blade when the cutting blade moves downward are arranged in opposition (col.2 lines 15-35), and which is mounted pointing downwards in each of a plurality of mounting holes formed in the cutting die, for mounting a counterplate (32) on the cutting plate; which is 

    PNG
    media_image1.png
    298
    389
    media_image1.png
    Greyscale

However Von Holdt teaches an automatic die safety lock, including a spring biased safety pin that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6;  col. 2 lines 26-65)



Regarding claim 21, Graboyes discloses a counterplate positioning jig, configured for use in a sheet blanking machine (col.1 lines 1-25) in which a cutting die (30) equipped with a cutting blade and a cutting plate that receives the cutting blade when the cutting blade moves downward are arranged in opposition (col.2 lines 15-35), and which is mounted pointing downwards in each of a plurality of mounting holes formed in the cutting die, for mounting a counterplate (32) on the cutting plate; which is provided with a housing in which is formed an accommodation hole (bushing 10) that houses a sliding shaft member (12); the sliding shaft member for determining a position installed In the housing (die 30 houses the sliding shaft and connects to the counter plate 32), and an engaging means for engaging with the sliding shaft member (groove in the sliding shaft 22), wherein a locking structure is provided that locks as a result of the engaging means engaging with an inclined portion of the sliding shaft member, the locking structure entering a lower-side locked state when the sliding shaft member is pulled downwards, and when the sliding shaft member is pushed upwards, the locking structure releasing the lower-side lock state, which allows the sliding shaft member to move upwards and subsequently enter an upper-side locked state (see figures 2-3, show the locking pin 14 which engages with a inclined portion of sliding shaft 12 and bore 10 in order to lock the sliding shaft, counter plate 32 and cutting die 30 which holds the sliding shaft col.2 lines 35-60).
However Von Holdt teaches an automatic die safety lock, including a spring biased safety pin that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6;  col. 2 lines 26-65)


	Regarding claim 5, Graboyes as modified by Von Holdt teaches the counterplate positioning jig of claim 4, wherein a hole-side inclined portion that is inclined towards the lower side is formed in the accommodation hole in the housing (20), a lower-side taper (22) having an incline that is in a same direction as, and at a different angle to, the hole-side inclined portion is formed on the sliding shaft member (12), and when the sliding shaft member is pulled downwards, the sliding shaft member enters a lower-side locked state (figure 2 shows a lower locking position of the locking pin 14 with the sliding shaft pulled down).
Regarding claim 6, Graboyes discloses the counterplate positioning Jig of claim 4, wherein a hole-side inclined portion that is inclined towards the lower side is formed in the accommodation hole in the housing (transverse bore 20 in bushing 10); the upper-side inside diameter of the accommodation hole of the hole-side inclined portion is set to be larger than the lower-side inner diameter; the engaging means is arranged to be above the hole-side inclined portion; in the sliding shaft member the following are integrally formed: a tower-side inclined portion, which is disposed above a protruding part that protrudes below the housing, and which has the same direction of inclination as the hole-side inclined portion and a different angle of inclination thereto, and a middle inclined portion which is disposed above the lower-side inclined portion and which has an opposite direction of inclination to the hole-side inclined portion; as the sliding shaft member stops at a lower limit position when pulled downwards and enters the lower-side locked state; and, when pushed upwards the sliding shaft member Is stopped at an upper limit position and enters the upper-side locked state,
Graboyes discloses the counterplate positioning Jig of claim 4, wherein a hole-side inclined portion that is inclined towards the lower side is formed in the accommodation hole in the housing 
However Von Holdt teaches an automatic die safety lock, including a spring biased safety pin that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6;  col. 2 lines 26-65)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking mechanism as taught by Graboyes with the spring loaded tapered locking pin as taught by Von Holdt in order to permit assembly without any need to manually position lockbar 38; col.3 lines 25-30.
	Regarding claims 7-8, Graboyes discloses the counterplate positioning jig of claim 4, wherein the sliding shaft member (12) is engaged using a biasing force (locking pin 14), but fails to teach the locking pin has an elastic body provided integrally to the housing, the elastic body being from a leaf spring, ball plunger, or a spring.
However Von Holdt teaches an automatic die safety lock, including a spring (52) biased safety pin (50) that locks into a camming surface that include a tapered potion 20 which causes the locking pin 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking mechanism as taught by Graboyes with the spring loaded tapered locking pin as taught by Von Holdt in order to permit assembly without any need to manually position lockbar 38; col.3 lines 25-30.
Regarding claims 9,12,15, and, Graboyes discloses the counterplate positioning Jig of claims 1,2,3,4 respectively wherein the counterplate positioning jig is further provided, at a bottom surface of the housing, with an elastic member having elasticity for removing a tip of the sliding shaft member from a hole in the counterplate.
However Von Holdt teaches an automatic die safety lock, including a spring (52) biased safety pin (50) that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6; col. 2 lines 26-65; col.3 lines 29-56)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking mechanism as taught by Graboyes with the spring loaded tapered locking pin as taught by Von Holdt in order to permit assembly without any need to manually position lockbar 38; col.3 lines 25-30.
	Regarding claims 10, 13, 16, Graboyes as modified by Von Holdt substantially teaches the counterplate positioning Jig of claim 9, 12, 15, respectively wherein the elastic member is integrally formed with the housing.
However Von Holdt teaches an automatic die safety lock, including a spring (52) biased safety pin (50) that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6; col. 2 lines 26-65; col.3 lines 29-56)

	Regarding claims 11,14,17, Graboyes as modified by Von Holdt substantially teaches the counterplate positioning Jig of claim 9,12,15 respectively, wherein the elastic member is provided with a protruding portion on an inside surface of a hole, and the elastic member is engaged by the protruding portion being held between the sliding shaft member and the housing.
However Von Holdt teaches an automatic die safety lock, including a spring (52) biased safety pin (50) that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6; col. 2 lines 26-65; col.3 lines 29-56)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking mechanism as taught by Graboyes with the spring loaded tapered locking pin as taught by Von Holdt in order to permit assembly without any need to manually position lockbar 38; col.3 lines 25-30.
Regarding claim 21, Graboyes discloses a counterplate positioning jig, configured for use in a sheet blanking machine (col.1 lines 1-25) in which a cutting die (30) equipped with a cutting blade and a cutting plate that receives the cutting blade when the cutting blade moves downward are arranged in opposition (col.2 lines 15-35), and which is mounted pointing downwards in each of a plurality of mounting holes formed in the cutting die, for mounting a counterplate (32) on the cutting plate; which is provided with a housing in which is formed an accommodation hole (bushing 10) that houses a sliding shaft member (12); the sliding shaft member for determining a position installed In the housing (die 30 houses the sliding shaft and connects to the counter plate 32), and an engaging means for engaging with the sliding shaft member (groove in the sliding shaft 22), wherein a locking structure is provided that locks as a result of the engaging means engaging with an inclined portion of the sliding shaft member, the 
However Von Holdt teaches an automatic die safety lock, including a spring biased safety pin that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6;  col. 2 lines 26-65)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the locking mechanism as taught by Graboyes with the spring loaded tapered locking pin as taught by Von Holdt in order to permit assembly without any need to manually position lockbar 38; col.3 lines 25-30.


Response to Arguments
Applicant’s arguments, see applicant arguments, filed 9/23/2020, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view a different interpretation of the previously applied reference. Examiner interprets the Combination of Graboyes US 4397095 in view of Von Holt US 4004448 to teach the claimed invention, specifically regarding the interpretation of the newly added limitation of the elastic member, Von Holdt teaches an automatic die safety lock, including a spring biased safety pin that locks into a camming surface that include a tapered potion 20 which causes the locking pin 38 to operatively engage leader pin or sliding shaft 18 in bushing 30 in a die assembly as seen in figure 1 and 6;  col. 2 lines 26-65)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731